        Case 21-01067-SMG                        Doc 1-3           Filed 02/26/21           Page 1 of 4


                                                                                                      EXHIBIT "C"

Reprint From MFA-000_0-000000

                                                                        Possible Duplicate Delivery
                        Network:                         APPLI
                        Session Holder:                  PISAMONACK
                        Session:                         0609
                        Sequence:                        000001
                        Delivery Status:                 Network Ack
Instance Type and Transmission

Copy
Priority/Delivery                     Normal
Message Header

Swift Input:                          FIN 103 Single Customer Credt Transfer
Sender:                            PISAHNTEXXX
                           --. ----BANE:0-06-L PAIS,S.A.
                                      SAN PEDRO SULA
                                                                 ..2 -- -   -=-�- �-=-- _....,_
                                                                                                      HN
                                                                                                           -------
Receiver:                             BOFAUS3MXXX
                                      BANK OF AMERICA, N.A.
                                      MIAMI.FL US
Message Text

F20 : Sender's Reference
           TRBP201900 81559
F23B: Bank Op'!ration .. code
           CRED
F32A: Value Date/Currency/Interbank Settled Amount
           Date:
           Currency:
                             191216
                                 USD
                                            20 19 Dec 16
                                             US DOLLAR
                                                           /
                                                                            ✓/
                                                           /
           Amount:             9500 ,00         #9,500.00#
F50K: Ordering Customer - Account - Name and Address
           Account:
                      /210460 110454
           Name and Address:
                      PINEDA RAPALO JONNY EDGARDO COLNIA
                      VILLA SOL CALLE PRINCIPAL CASA 13,
                      ESQUINA OPUESTA A CANCHA DE FUT VIL
                      LANUEVA CORTES. HONDURAS
F53B: Sender's Correspondent - Party Identifier - Location
           Party Identifier:            /19018380 32
F57D: Account With Institution - Party Identifier - Name and Address
           Party Identifier:
                      /FW067014822
           Name and Address:
                      TD BANK, NA
                              WEST ?ALM BEACH ESTADOS UN'IDOS
F59: Beneficiary Customer - Account - Name and Address
                    u
                            5350         /
          :::: ::: A�!;!:��
                    2HANDS MACHINERY LLC, ADDRESS 3450
                    EMERALD POINTED DRIVE APT 305B HOLL
                    YWOOD FL 33021
F70: Remittance Information
          PAGO
F71A: Details of Charges
          SHA


End of Message




                                                            Page 1 of
                         @BANPAIS
         Case 21-01067-SMG             Doc 1-3                          Filed 02/26/21   Page 2 of 4

                                                                                                   ROB-124 V.1




                           CONSTANCIA


                                                                                    TRN-2019-12-262

Banco del Pafs S. A., hace cor:istar que con fecha 16 de diciembre del 2019, envi6
transferencia ln_ternacional por valor de USD9,500.00 ordenada por PINEDA
RAPALO JONNY EDGARDO a favor de 2HANDS MACHINERY LLC.




A solicitud del ordenante de dicha transferencia, se emite la presente constancia
en la ciudad de San Pedro Sula a los diecisiete dfas del mes de Diciembre del ano
dos mil diecinueve.




         v..kuAJ
        utorizad                                                                 Firma auton ad
        el Pai S.A.                                                             Banco del Pais S.A.
                                                                 . -·
                                ,....., ....   �..: •·►••:c�� __....
                        a)BANPAIS
          Case 21-01067-SMG    Doc 1-3   Filed 02/26/21   Page 3 of 4
                                                                        ROB-124 V.1




                           CONSTANCIA


                                                       TRN-2020-08-13

Banco del Pafs S. A., hace constar que con fecha 13 de diciembre del 2020, envi6
transferencia Internacional por valor de USD9,500.00 ordenada por PINEDA
RAPALO JONNY EDGARDO a favor de 2HANDS MACHINERY LLC.




A solicitud del ordenante de dicha transferencia, se emite la presente constancia
en la ciudad de San Pedro Sula a los seis dfas del mes de Agosto del afio dos mil
veinte.
                     Case 21-01067-SMG                   Doc 1-3           Filed 02/26/21           Page 4 of 4




      Reprint From MFA-0000-000000

                                                                          Possible Duplicate Delivery
                             Network:                     APPLI
                             Session Holder:              PISAMONACK
                             Session:·                    0400
                            ·Sequence:                    000001
                            Delivery Status:              Network Ack
      Instance Type and Transmission

      Copy
      Priority/Delivery :                Normal
      Message Header

      Swift Input:      FIN 103 Single Customer Credt Transfer
      Sender_:_ ---------TSAFINTEXXX
                        BANCO DEL PAIS,S.A.
                        SAN PEDRO SULA                                                                  HN
      Receiver :        BOFAUS3MXXX
                                          BANK OF AMERICA, N.A.
                                          MIAMl,FL US
      UETR:                              18e9ba6 f 2a64-438a-beb5-97
                                                   -                cb78398d46
      Message Text

    F20: Sender's Reference
              TRBP2019.00 81387
    F23B: Bank Operation Code
              CRED
    F32A: Value Date/Currency/Interbank Settled Amount
              Date:            191213          2019 Dec 13
              Currency:            USO          US DOLLAR
              Amount:            9500,00          #9,500.00it
    F50K: Ordering Customer - Account - Name and Address
              Account:
                         /210460110454
              Name and Address:
                         PINEDA RAPALO JONNY EDGARDO COLNIA
                          VILLA SOL CALLE PRINCIPAL CASA 13,
                         ESQUINA OPUESTA A CANCHA DE FUT VIL
                         LANUEVA CORTES HONDURAS
    F53B: Sender's Correspondent - Party Identifier - Location
              Party Identifier:            /1901838032
    F57D: Account With Institution - Party Identifier - Name and Address
              Party Identifier:
----------- ·- - /FWB-6-'10-14-6-2-2-
              Name and Address:
                         TD BANK, NA
                         WEST PALM BEACH ESTADOS UNIDOS
    F59: Beneficiary Customer - Account - Name and Address
              Account:
                         /4347195350
              Name and Address:
                         2HANDS MACHINERY LLC, ADDRESS 3450
                         EMERALD POINTED DRIVE APT 305B HOLL
                         YWOOD FL 33021
    F70: Remittance Information
              PAGO
    F71A: Details of Charges
              SHA

      End of Message




                                                              Page 1 of
